Chapter 18296, Acts of 1937, known as the Murphy Act does not directly or indirectly refer to or deal with municipal tax sale certificates or purport to destroy or to in any way affect municipal tax liens or municipal taxing authority.
Section 1027 (796) C. G. L. provides that "Where land is bid off by the tax collector for the State, the tax certificate shall be issued by the tax collector to the State, in the name of the Treasurer, and if the land is not redeemed or the certificate sold by the State, the title to the land shall, at the expiration of the time for redemption, vest in the State without the issuing of any deed, as provided for in other cases, and the certificate shall be evidence of the title of the State and * * * it shall not be necessary for the State to procure a deed, but the title shall be held to be in the State, and the certificate shall be evidence of the title of the State."
"Any person, or agent of any person, owning or claiming such lands sold for taxes, or any part or parcel thereof, or any interest therein, or the creditor of any such owner or claimant may redeem the same at any time after such sale and before a tax deed is issued therefor, by paying to the clerk of the circuit court of the county wherein such *Page 378 
land is situated the face of the certificate of sale, or such portion thereof as the part or interest redeemed shall bear to the whole, and interest thereon together with the fee of fifty cents for the clerk of each certificate or part of certificate so redeemed." See Sec. 985 (770) Perm. Supp. to C. G. L., Sec. 9, Ch. 14572, Acts of 1929.
A municipality is not authorized to redeem State tax sale certificates covering lands when it has no title or property lien therein. The State acquires no title through municipal tax sale certificates or tax liens. See Stieff v. Hartwell, 35 Fla. 606,  17 So. 899.
Section 9, Chapter 18296, effective June 9, 1937, provides:
"This Act shall remain in full force and effect for two years from the date same shall become a law and at expiration of such * * * period, then the fee simple title to all lands, against which there remains outstanding tax certificates which on the date this Act becomes a law, are more than two years old, shall become absolutely vested in State of Florida, and every right, title or interest of every nature or kind whatsoever of former owner of said property or anyone claiming by, through or under him, or any one holding lien thereon shall cease, terminate and be at an end, and the State of Florida thereafter, through the Trustees of Internal Improvement Fund shall be authorized and empowered to sell the said lands to the highest and best bidder for cash at such time and after giving such notice and according to such rules and regulations as may be fixed and adopted from time to time by the said Trustees of the Internal Improvement Fund."
The title which vests in the State under the two quoted statutes, Section 1127 (796) C. G. L., and Section 9, Chapter 18296, is the same. Under the prior Act the privilege of redemption from the State tax sale, ends when a tax *Page 379 
deed is issued conveying the lands to the purchasers of tax sale certificates, or to the assignees of the certificates. Tax deeds under former statutes conveying in fee simple lands covered by tax sale certificates contained the following: "provided however that said land shall continue subject and liable for any unpaid taxes thereon." Sec. 10, Chap. 17457, Acts of 1935, Sec. 999 (145) Perm. Supp. C. G. L.
Under Chapter 18296, the privilege of redemption of land covered by tax sale certificates held by the State and covered by Chapter 18296, ended June 9, 1939, two years after Chapter 18296 became a law and operative on June 9, 1937.
Chapter 18296 deals only with tax sale certificates held by the State of Florida, that were more than two years old on June 9, 1937. Such certificates include delinquent State, county, county school, school district, and road and bridge district, taxes for the given year, and do not include municipal tax sale certificates, or municipal delinquent taxes or drainage district delinquent taxes unless so required by a valid statute. The statute does not purport to affect municipal tax sale certificates or tax liens, but expressly and specifically provides in Section 9 that at the expiration of two years from the date on which the Chapter became a law, the fee simple title to all lands against which there remain outstanding tax certificates (held by the State) which on the date the Act became a law (June 9, 1937) were more than two years old, "shall become absolutely vested in the State of Florida, and every right, title or interest of every nature or kind whatsoever of former owner of said property or any one claimingby, through or under him, or any one holding lien thereon shallcease, terminate and be at an end." (Italics supplied.)
The fee simple title may be vested subject to tax liens *Page 380 not covered by the tax sale certificates held by the State and covered by the Murphy Act.
The words "any one holding lien thereon" have reference to contract liens or statutory liens of persons or private corporations that are subordinate to all tax liens, and not to liens for taxes other than those included in the particular State tax sale certificates "together with all subsequent omitted or levied taxes" for State, county, county school, and school district, and road and bridge district purposes upon lands covered by the tax sale certificates held by the State, that were more than two years old on June 9, 1937, when Chapter 18296 became effective as a law. The "every right, title or interest of every nature or kind whatsoever" which "shall cease, terminate and be at an end" is that "of former owner of said property or any one claiming by, through or under him," not that of other taxing units not covered by the particular State tax sale certificates. See also the last paragraph of Section 9, Chapter 18296, Acts of 1937.
Section 1027 (796) C. G. L. vests in the State the title to lands covered by State tax sale certificates subject to redemption as may be provided by law, and Chapter 18296 in legal effect removed the then existing right or privilege to redeem lands covered by State tax sale certificates held by the State that were more than two years old on June 9, 1939; and the State then has the fee simple title to the lands covered by such tax sale certificates, or the portion thereof held by the State, discharged of the right of redemption, in so far as such title is affected by the tax liens covered by the particular State tax sale certificates held by the State. The title of the State is not by purchase for general State purposes. Such title is taken and held by the State as sovereign trustee for the purpose of conserving and enforcing payment of delinquent taxes, with *Page 381 
interest, costs, expenses, and penalties; and after paying the State for expenses incurred in selling and conveying the land under the Murphy Act, to distribute the balance to the State, county, county school, and school and road and bridge district funds to which it would have been distributed if the taxes had been paid before tax sale certificates were issued, or if the tax sale certificates had been redeemed or sold under prior Acts. See State ex rel. Maxwell Hunter, Inc., v. O'Quinn,114 Fla. 222, text 233, 154 So. 166, Sec. 1004 (780) C. G. L. as amended in Chapter 15918, Acts of 1933.
Chapter 18296, Acts of 1937, relates to and affects only "tax certificates held by the State of Florida, that were more than two years old" on June 9, 1939, when Chapter 18296 became a law and effective. Such State tax sale certificates include ordinarily delinquent taxes for a given year due to the State, the county, the county schools, school districts and road and bridge districts in a county as may be provided by law; and such State tax sale certificates do not include delinquent municipal taxes or delinquent taxes of any drainage districts as to which the law provides for separate tax sale certificates to be issued. See Sec. 1543 (1173) C. G. L.
The terms, intent, purpose and object of Chapter 18296 do not in any way affect any tax sale certificates, tax liens or tax titles other than those covered by the tax sale certificates referred to in the Act itself. The Act does not purport to be applicable to or to in any way affect municipal tax sale certificates or municipal tax liens.
                          ON REHEARING